The complainants by leave of court filed a motion for permission to reargue the point in reference to the ruling of the superior court striking out paragraphs 7, 9, 10 and 17 of the original bill. This motion is based on counsel's statement that because of the "emphasis he placed upon the constitutional question during the argument, he may have neglected to bring clearly to the court's attention" his contentions respecting the incorrectness of that ruling.
The point that complainants now seek to reargue, for the reason just stated, was discussed by counsel in his argument before us. Furthermore, his contentions in reference thereto were clearly presented in his brief and they received from us such consideration as was necessary. However, in view of his request for a reargument, we have again examined the ruling in question and find no reason to change our opinion. The effect of the respondent's demurrer to individual paragraphs of the bill, though unusual, was to raise, as upon a motion to strike out, the question whether these paragraphs state matter which was immaterial and impertinent. The allegations in these paragraphs are expressed in language that is altogether too general, vague and argumentative, and they refer to matter of opinion or conclusion, or to matter that does not concern the complainants, or to matter as to *Page 154 
which the complainants had an adequate remedy at law. It was for these reasons that we held that the above-mentioned paragraphs were properly stricken from the original bill.
The complainants' motion for leave to reargue is therefore denied.